United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1717
Issued: March 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 16, 2009 appellant filed a timely appeal from a May 6, 2009 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an injury in the performance of duty on
September 25, 2006.
FACTUAL HISTORY
Appellant filed a claim for a traumatic injury due to lifting on November 28, 2004 that
was accepted for lumbosacral and left shoulder sprain/strain. In an October 23, 2006 statement,
received by the Office on November 7, 2006 with respect to the November 28, 2004 injury,
appellant stated that his light-duty job became more demanding and on September 25, 2006 he
was put under a doctor’s care.

On March 7, 2007 the Office received a notice of recurrence of disability (Form CA-2a)
dated January 15, 2007. Appellant reported the date of the recurrence as September 25, 2006,
describing an incident in which he got up from a chair, pushed back on some boxes that were
falling and fell back into his chair. The Office developed the claim as a new traumatic injury.
In a report dated September 25, 2006, Dr. David Prescott, a family practitioner, stated
that “due to [appellant’s] current medical condition as summarized in OWCP File [No.
xxxxxx471, the November 28, 2004 claim], it is my medical opinion that he be permitted to
remain at home” until a reevalution on December 1, 2006. He also submitted an October 29,
2006 duty status report (Form CA-17) identifying the date of examination as September 25, 2006
and the date of injury as November 28, 2004. An attending physician’s report (Form CA-20)
from Dr. Prescott dated October 29, 2006 also reported the date of injury as November 28, 2004.
In a report dated May 15, 2007, Dr. Steven Wooten, a chiropractor, stated that appellant reported
a low back injury occurring on September 25, 2006. In a statement dated May 15, 2007,
appellant stated, in response to an inquiry from the Office as to the delay in reporting the alleged
incident, that he did not know who his supervisor was.
By decision dated May 31, 2007, the Office denied the claim for compensation. It found
the evidence was insufficient to establish an incident as alleged.
Appellant requested a hearing before an Office hearing representative, which was held on
September 25, 2007. In response to the hearing transcript, an employing establishment security
director submitted an October 17, 2007 letter indicating that appellant did not notify the
employing establishment of an injury on September 25, 2006. A brief statement from a
coworker, Ms. Oliver, reported that she sat in the cubicle next to appellant on September 25,
2006 and he did not report an injury. By report dated October 17, 2007, Dr. Prescott stated that
appellant had low back pain which developed from a work-related injury on September 25, 2006
when appellant attempted to balance himself against a pile of boxes.
By decision dated December 11, 2007, the hearing representative affirmed the May 31,
2007 Office decision. The hearing representative found the September 25, 2006 incident had not
been established as alleged.
Appellant requested an appeal with the Board. By order dated August 22, 2008, the
Board remanded the case to combine the case records regarding appellant’s back injury claims.
In a decision dated October 17, 2008, the Office denied the claim on the grounds appellant had
not established the September 25, 2006 incident as alleged. Appellant again requested a hearing,
which was held on February 24, 2009.
In a report dated March 18, 2009, Dr. Prescott described a September 25, 2006
employment incident. He stated that appellant had low back pain, tenderness, muscle spasm and
tightness in a September 25, 2006 examination. Dr. Prescott stated that appellant came in late on
the same day the injury occurred and the diagnosis was determined to be work related at that
time.
By decision dated May 6, 2009, the hearing representative affirmed the denial of the
claim on the grounds that an incident had not been established.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that he or she sustained an injury while in the performance of duty.2 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally
“fact of injury” consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
employment incident caused a personal injury, and generally this can be established only by
medical evidence.3
An employee has the burden of establishing the occurrence of an injury at the time, place
and in the manner alleged, by a preponderance of the reliable, probative and substantial
evidence.4 An injury does not have to be confirmed by eyewitnesses to establish that an
employee sustained an injury in the performance of duty, but the employee’s statements must be
consistent with the surrounding facts and circumstances and his subsequent course of action.5 It
is well established that a claimant cannot establish fact of injury if there are inconsistencies in the
evidence that cast serious doubt as to whether the specific event or incident occurred at the time,
place and in the manner alleged.6 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury, and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
doubt on an employee’s statements in determining whether a prima facie case has been
established.7
ANALYSIS
Appellant alleged that an employment incident occurred on September 25, 2006.8 He
stated that he stood up from a chair in front of stacked boxes, which began to fall. Appellant
pushed back on the boxes and fell backward into his chair. In reviewing the evidence regarding

1

5 U.S.C. §§ 8101-8193.

2

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

3

See John J. Carlone, 41 ECAB 354, 357 (1989).

4

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

5

Charles B. Ward, 38 ECAB 667, 67-71 (1987).

6

Gene A. McCracken, 46 ECAB 593 (1995); Mary Joan Coppolino, 43 ECAB 988 (1992).

7

Robert A. Gregory, 40 ECAB 478, 483 (1989).

8

Although he initially filed a recurrence of disability claim related to the November 28, 2004 injury, when a new
employment incident is alleged, the claim is properly considered a claim for a new injury. See Federal (FECA)
Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(2) (May 1997).

3

his course of action following the alleged incident, the Board finds it is not consistent with the
occurrence of the alleged incident.
The evidence indicates that appellant did not initially notify anyone at the employing
establishment of the alleged incident. While appellant reports some confusion as to the identity
of his supervisor, he had filed previous compensation claims and was aware of the proper
procedure. Moreover, the only statement from a coworker indicated that appellant did not report
an injury on September 25, 2006.
Appellant did receive medical treatment from Dr. Prescott on September 25, 2006, but his
contemporaneous reports make no mention of an employment incident that date, nor do his
October 29, 2006 form reports. Dr. Prescott did not refer to a September 25, 2006 incident until
an October 17, 2007 report. The first mention of the incident is a chiropractor’s report dated
May 15, 2007. In addition, while Dr. Prescott stated in his March 18, 2009 report that he made a
diagnosis of a work-related injury on September 25, 2006, his brief report regarding that
examination suggested he was referring to the November 28, 2004 injury. He does not clearly
state that appellant reported a new employment incident on September 25, 2006, and if so, why
his contemporaneous reports do not mention the incident.
There are additional inconsistencies with the alleged incident on September 25, 2006.
Appellant submitted a statement to the Office on November 7, 2006 which referred generally to
his light-duty job. He indicated that his physician placed him on disability as of September 25,
2006, without describing an incident on that date.
The Board finds that appellant’s subsequent actions were not consistent with the alleged
incident. Appellant did not notify the employing establishment, the Office or his physicians of
the incident in a timely manner. Based on the evidence of record, the Board finds he has not
established the first component of fact of injury. Appellant did not establish that the
September 25, 2006 incident occurred at the time, place or in the manner alleged. The Office
therefore properly found he did not meet his burden of proof to establish an injury in the
performance of duty on September 25, 2006.
CONCLUSION
The Board finds that appellant did not establish an employment incident occurred as
alleged on September 25, 2006, and therefore he did not establish an injury in the performance of
duty.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 6, 2009 is affirmed.
Issued: March 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

